CLARK, Judge.
On 27 November 1979 the Rate Bureau made a filing for revised workers’ compensation insurance rates proposing an indicated need *305for a 24.3% increase in the overall level of workers’ compensation rates and rating values, but the proposed increase was limited to 6% pursuant to G.S. 58-124.26. The Rate Bureau appeals from the order of the Commissioner of Insurance disapproving substantially the entire rate increase proposed in the filing.
The brief of the Commissioner concedes that the questions presented in this appeal are either directly controlled or rendered moot by two decisions of the North Carolina Supreme Court, both filed 15 July 1980 and entitled “Commissioner of Insurance v. North Carolina Rate Bureau,” one printed in 300 N.C. 381,269 S.E. 2d 547, and the other in 300 N.C. 485, 269 S.E. 2d 602.
In view of the concessions made by the Commissioner, his Order dated 25 February 1980, is vacated and set aside, and the filing as limited by G.S. 58-124.26 is approved, and it is ordered that all escrowed premium funds be distributed to the member insurers pursuant to G.S. 58-124.22(b).
Reversed and Vacated.
Judges Hedrick and Whichard concur.